Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: November, 2008 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F¨ Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes¨ No x If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: November 14, 2008 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary Report to Shareholders CAE reported financial results for the second quarter ended September 30, 2008. Earnings from continuing operations were $48.9 million ($0.19 per share) this quarter, compared to $39.0 million ($0.15 per share) in the second quarter of last year. All financial information is in Canadian dollars. Summary of consolidated results Consolidated revenue this quarter was $406.7 million compared to $353.9 million in the second quarter last year. Net earnings, including the impact of discontinued operations, were $48.7 million in the second quarter. Second quarter consolidated earnings before interest and taxes (EBIT) were $75.5 million, or 18.6% of revenue compared to $62.1 million or 17.5% of revenue last year. Robert E. Brown, CEO, announced the appointment of Marc Parent as Executive Vice President and Chief Operating Officer, effective immediately. Mr. Parent also becomes a member of CAEs Board of Directors. Mr. Parents mandate is to ensure the building of synergies between all four of CAEs civil and military business segments. Jeff Roberts remains in his position as Group President, Innovation and Civil Training and Services. We had good performance in the second quarter with overall revenue and earnings growth supported by free cash flow, said Robert E. Brown, CAEs President and Chief Executive Officer. Our strategic imperative to strengthen CAE with a solid financial base is proving more relevant in the current economic environment. We have the advantage of a conservative capital structure, which gives us a good degree of flexibility. Combined with the benefits of our geographic diversification, the split between civil and military markets and the balance between products and services, we believe CAE remains well positioned for the future. We continue to see opportunities for growth in most of our core markets as well as our adjacent markets. Business segment highlights During the second quarter, Training and Services/Civil won $78.8 million in contracts and had an average of 118 RSEUs (Revenue Simulator Equivalent Units). We signed contracts with many companies including Kingfisher and Air Malta. As well, we were selected by XOJET to provide initial training for its new fleet of Bombardier Challenger 300 aircraft. We commenced training programs according to the global training network expansion which was announced in September 2007. In Simulation Products/Civil we won orders for 7 full-flight simulators (FFSs) during the quarter. Year to date, we have announced 23 FFS sales. Based on forecast aircraft deliveries and despite current market conditions, we continue to expect to receive approximately 34 orders for the year as a whole. As we have done in the past, we intend to update this estimate as the year progresses. We were awarded a number of new military contracts this quarter totalling $227.1 million. In Simulation Products/Military, they include a contract by the United States Navy for the design and manufacture of an MH-60R tactical operational flight trainer, upgrades to the Chinook full-mission simulator used in training by the U.K. Royal Air Force in Benson, and contracts by the Netherlands Ministry of Defence for comprehensive NH90 helicopter training systems and services awarded to Rotorsim, the consortium owned equally by CAE and AgustaWestland. In Training and Services/Military we received a series of contracts which include a ten-year contract to provide management, maintenance and support services for the Australian Air Forces MRH-90 FFSs, additional training services to the Ministry of Defence in the U.K., and maintenance services for the Italian Air Forces C-130J simulator. Civil segments Training & Services/Civil (TS/C) For the second quarter, revenue in the TS/C segment increased 20% over the same period last year due mainly to the contribution of additional RSEUs into our network combined with the integration into our results of two acquired companies, Sabena Flight Academy and Flightscape. Segment operating income was $19.1 million (17.7% of revenue) in the second quarter, up 31% year over year. This was mainly due to the increase in revenue and the realization of cost savings from the successful integration of a venture, partially offset by costs associated with the expansion of our network. New orders totalled $78.8 million, and segment backlog was $907.6 million. The book-to-sales ratio was 0.73x for the quarter and 0.94x for the last 12 months. CAE Second Quarter Report 2009 | 1 Report to Shareholders Simulation Products/Civil (SP/C) Revenue in the SP/C segment was $114.3 million, up 2% over last year; the increase was mainly attributed to a higher number of orders since the beginning of fiscal year 2009. Segment operating income was $23.4 million (20.5% of revenue) in the second quarter, down by 11% over last year mainly due to the impact of less beneficial hedging rates on revenues compared to the same quarter last year. As well, we had a higher utilization of funds from our government cost sharing programs last year. During the quarter, we received orders for 7 civil FFSs. Orders totalled $83.9 million, and segment backlog was $343.4 million. The book-to-sales ratio was 0.73x for the quarter and 0.96x for the last 12 months. Military segments Combined revenue in the second quarter for the Military business as a whole was $184.4 million and combined operating income was $33.0 million, resulting in an operating margin of 17.9% Combined new orders totaled $227.1 million and the combined book-to-sales ratio was 1.23x for the quarter and 1.45x for the last 12 months. Simulation Products/Military (SP/M) Revenue in the SP/M segment was $126.0 million for the second quarter, compared with $97.1 million generated during the same period last year. The 30% increase was mainly due to higher activity on recently awarded contracts, including the Australian and Netherlands NH90 programs, the Netherlands C-130 and KDC-10 programs and Singapores Super Puma program. Segment operating income this quarter was $21.6 million (17.1% of revenue), up 61% year over year. The increase was mainly due to the increase in volume. New orders for the quarter totalled $112.6 million and segment backlog was $705.6 million. Training & Services/Military (TS/M) Revenue in the TS/M segment was $58.4 million for the second quarter, up by 7% over the same period last year. The increase is mainly a result of an increased demand for training in our helicopter training centre in Benson, U.K., as well as an increased level of effort on some of our maintenance services contracts on various German military bases and increased C-130 and Predator services to the U.S. Air Force. Segment operating income was $11.4 million this quarter, up 44% from the same period last year. This increase results mainly from higher revenue. New orders this quarter totalled $114.5 million and segment backlog was $785.2 million. Cash flow and financial position Free cash flow was $43.2 million for the second quarter, up $7.9 million year over year. The increase year over year was mainly due to lower maintenance capital expenditures. This was offset by net cash provided by continuing operations decreasing by $38.3 million, explained largely by higher investment in non-cash working capital, as well as additional cash dividends issued this quarter. Last year, maintenance capital expenditures included the buyback of some leased simulators that were already part of our network. Net debt was $256.5 million at September 30, 2008, up $2.0 million from the preceding quarter. CAE will pay a dividend of $0.03 per share on December 31, 2008 to shareholders of record at the close of business on December 12, 2008. 2 | CAE Second Quarter Report 2009 Report to Shareholders Additional consolidated financial results Backlog Our consolidated backlog was $2.742 billion at the end of this quarter. New orders of $389.8 million were added to backlog this quarter, offset by $406.7 million in revenue generated from backlog and a decrease of $89.2 million mainly caused by foreign exchange fluctuations. Capital expenditures Capital expenditures this quarter totalled $50.6 million and were higher this quarter than last quarter mainly due to the ongoing investment to expand the training network to address additional market share and were in response to increased training demands in new markets. Income taxes Income taxes were $21.4 million this quarter, representing an effective tax rate of 30%. We expect the effective income tax rate for fiscal 2009 to remain approximately 30%. CAE Second Quarter Report 2009 | 3 Managements Discussion and Analysis for the six months ended September 30, 2008 1. HIGHLIGHTS FINANCIAL SECOND QUARTER OF FISCAL 2009 Higher revenue over last quarter and year over year Consolidated revenue was $406.7 million this quarter, $14.6 million higher than last quarter and $52.8 million or 15% higher than the same quarter last year; For the first six months of fiscal 2009, consolidated revenue was $798.8 million, $86.6 million or 12% higher than the same period last year. Higher earnings, net earnings and diluted earnings per share from continuing operations year over year Earnings from continuing operations were $48.9 million (or $0.19 per share) this quarter, compared to $47.0 million (or $0.18 per share) last quarter, and $39.0 million (or $0.15 per share) in the second quarter of last year, representing an increase of $9.9 million or 25%; For the first six months of fiscal 2009, earnings from continuing operations were $95.9 million (or $0.38 per share) compared to $77.7 million (or $0.31 per share) for the same period last year, a 23% increase. Positive free cash flow 1 at $43.2 million Net cash provided by continuing operations was $59.4 million this quarter, compared to a negative $28.7 million last quarter and $97.7 million in the second quarter of last year; Maintenance capital expenditures 2 and other assets were $8.7 million this quarter, compared to $6.6 million last quarter and $59.9 million in the second quarter of last year; Cash dividends were $7.5 million this quarter, compared to $7.1 million last quarter and $2.5 million in the second quarter of last year. Capital employed 3 increased by 2% or $27.5 million this quarter Non-cash working capital 4 increased by $10.3 million this quarter, ending at negative $22.5 million; Net debt 5 ended this quarter at $256.5 million. ORDERS 6 The book-to-sales ratio for the quarter was 0.96x. The ratio for the last 12 months was 1.16x; Total order intake was $389.8 million, compared to $356.9 million last quarter and $353.8 million in the second quarter of last year; Total backlog was $2,741.8 million as at September 30, 2008. Civil segments Training & Services/Civil won $79 million in contracts; Simulation Products/Civil won over $83 million of orders including 7 full-flight simulators (FFSs). Military segments Simulation Products/Military won over $112 million of orders for new training systems and upgrades; Training & Services/Military won contracts valued at over $114 million. 1 Non-GAAP measure (see Section 7.1) . 2 Non-GAAP measure (see Section 7.1) . 3 Non-GAAP measure (see Section 8.1) . 4 Non-GAAP measure (see Section 8.1) . 5 Non-GAAP measure (see Section 8.1) . 6 Non-GAAP measure (see Section 5.2) . 4 | CAE Second Quarter Report 2009 Managements Discussion and Analysis 2. INTRODUCTION In this report, we, us, our, CAE and company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: This year and mean the fiscal year ending March 31, 2009; Last year , prior year and a year ago , mean the fiscal year ended March 31, 2008; Dollar amounts are in Canadian dollars. This report was prepared as of November 13, 2008, and includes our managements discussion and analysis (MD&A), unaudited consolidated financial statements and notes for the second quarter ended September 30, 2008. We have written it to help you understand our business, performance and financial condition for the second quarter of fiscal 2009. Except as otherwise indicated, all financial information has been reported according to Canadian generally accepted accounting principles (GAAP). All tables disclosed are based on unaudited figures. For additional information, please refer to our consolidated financial statements for the quarter ended September 30, 2008, and our annual consolidated financial statements, which you will find in our annual report for the year ended March 31, 2008. The MD&A section of our 2008 annual report also contains more information about: Our vision, our strategy and key performance drivers; Our operations; Foreign exchange; Financial measures; Acquisitions, business combinations and divestitures; Business risk and uncertainty; Controls and procedures; The oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our markets, future financial performance, business strategy, plans, goals and objectives. Forward-looking statements normally contain words like believe, expect, anticipate, intend, continue, estimate, may, will, should and similar expressions. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared. Our actual results could be substantially different because of the risks and uncertainties associated with our business, or because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties associated with our business in our 2008 annual report. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. 3. ABOUT CAE Who we are CAE is a world leader in providing simulation and modelling technologies and integrated training services to the civil aviation industry and defence forces around the globe. We design, manufacture and supply simulation equipment and provide training and services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations, and a global network of training centres for pilots, and in some instances, cabin crew and maintenance workers. CAE Second Quarter Report 2009 | 5 Managements Discussion and Analysis Our full-flight simulators (FFSs) replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE employs approximately 7,000 people at more than 75 sites and training locations in 20 countries. Approximately 90% of CAEs annual revenues come from worldwide exports and international activities. CAEs common shares are listed on the following exchanges: Toronto Stock Exchange, under the symbol CAE; New York Stock Exchange, under the symbol CGT. 3.2 Our vision Our vision is to be a world leader in modelling, simulation and technical training to enhance safety and to lower risk and costs in complex environments. We are ranked number one or two in the world in most of our core businesses, but competition is intense and maintaining our technological leadership and cost effectiveness is key to continued success. We have been successful at changing the way we do business, strengthening our financial position and building a solid foundation for creating shareholder value in the future. Our focus continues to be to position CAE for growth and to move ahead in achieving our vision. 3.3 Our operations CAE serves two markets globally: The civil market includes aircraft manufacturers, major commercial airlines, regional airlines, business aircraft operators, helicopter operators, training centres and pilot provisioning; The military market includes original equipment manufacturers (OEMs) and defence forces worldwide. We manage our operations and report our results in four segments, one for products and one for services, for each market. Each segment is a significant contributor to our overall results. CIVIL MARKET Training & Services/Civil (TS/C) Provides business and commercial aviation training for all flight and ground personnel and all associated services Our TS/C segment is the second largest provider of civil aviation training services in the world and serves all sectors of the market including general aviation, regional airlines, commercial airlines and business aviation. We also offer a full range of technical services, such as training centre management, aircraft maintenance training services, simulator spare parts inventory management, curriculum development, consulting services and e-Learning solutions. We achieved our leading position through acquisitions, joint ventures and organically growing new facilities. We currently have more than 130 FFSs in operation. We provide aviation training and services in more than 30 locations around the world, including aviation training centres, flight training organizations (FTOs) and third party locations. We intend to increase the number of revenue simulator equivalent units (RSEUs) in our network to maintain our position and address new market opportunities. We are developing our training network primarily to meet the long-term, steady stream of recurring training needs so that as a company, we continue to become less dependent on new aircraft deliveries to drive revenue. Simulation Products/Civil (SP/C) Designs, manufactures and supplies civil flight simulation, training devices and visual systems Our SP/C segment is the world leader in civil flight simulation. We design and manufacture more civil FFSs and visual systems for major and regional carriers, third-party training centres and OEMs than any other company. We have a wealth of experience in developing simulators for new types of aircraft, including over 20 models in the past and, more recently, the Boeing 787, Boeing 747-8, Airbus A380, Bombardier Global Express, Embraer Phenom 100/300 and Dassault Falcon 7X. We also offer a full range of support services including sales of spare parts, simulator updates and simulator relocations. 6 | CAE Second Quarter Report 2009 Managements Discussion and Analysis Market trends and outlook Our outlook for the civil market is cautiously optimistic. Our training services revenue comes primarily from recurrent training that is essential to support the existing global in-service aircraft fleet which totals over 33,000 aircraft. In the products segment, our revenue comes mainly from orders in backlog. We enjoy a solid base of business but the current high degree of economic and market uncertainty warrants a degree of additional restraint as our customers respond to these rapidly evolving conditions. We believe that over the long-term the aerospace business, and more specifically the training products and services segments, will continue to experience growth as a result of the positive secular trends in global air travel. We are monitoring key economic and market factors that could impact our business and potentially change our outlook. Most notably, the disruption in global financial and credit markets has the potential to impact a number of CAEs customers. As well, the recent decreases in global passenger traffic need to be followed for any potential longer term implications that could impact future sales. The following trends support our view for the civil market: Large aircraft backlogs; New and more fuel-efficient aircraft platforms; Demand in emerging markets arising from secular growth; Expected long-term growth in air travel; Long-term demand for trained crew members. The impact of the current global economic slowdown is most acute in mature markets like the U.S. and Europe. Conditions in emerging markets have slowed as well from their previous robust pace but remain relatively stronger. We are monitoring a number of factors which could constrain growth in the broader global market: volatile prices of jet fuel, which has an impact on airline profitability and potential refleeting; the possibility of a protracted economic recession in the U.S and around the world; the merger of airlines leading to fleet and route rationalization; and the availability of credit resources for our customers given the ongoing disruption of the credit markets. However, we expect that over the long-term, global economic growth will continue to support demand for air travel. Large aircraft backlogs In calendar 2007, Boeing received a total of 1,413 net orders for new aircraft and Airbus received a total of 1,341 orders. As of September 30, 2008, new aircraft orders for Boeing and Airbus were 623 and 785 respectively. While the pace of order activity is slowing in calendar 2008, and more recently there have been press reports of aircraft delivery deferrals by some of their customers, their record backlog levels and steady production of narrow body models are expected to help generate opportunities for our full portfolio of training products and services. These two OEMs have announced customer financing programs. New and more fuel-efficient aircraft platforms OEMs are introducing new platforms, which will drive worldwide demand for simulators and training services. The Boeing 787, Boeing 747-8, Airbus A350XWB, Embraer 190, Dassault Falcon 7X, Embraer Phenom 100 VLJ and 300 LJ aircraft, Eclipse 500 VLJ and the Bombardier CSeries are some recent examples. New platforms will drive the demand for new kinds of simulators. One of our strategic priorities is to partner with manufacturers to strengthen relationships and position ourselves for future opportunities. For example, CAE has been designated as Bombardiers authorized training provider for the Global Express, Global 5000 and Global Express XRS aircraft programs. CAE has also established a joint venture with Embraer to provide comprehensive training for the new Phenom 100 VLJ and Phenom 300 LJ aircraft. Deliveries of new model aircrafts are susceptible to delays of program launches, which in turn will affect the timing of our orders and deliveries. Demand in emerging markets arising from secular growth New and emerging markets Emerging markets such as Southeast Asia, the Indian sub-continent and the Middle East are expected to experience higher air traffic and economic growth than mature markets, as well as an increasing liberalization of air policy and bilateral air agreements. We expect these markets to drive the demand for FFSs and training centres. Furthermore, CAE has been introducing new products designed specifically to address new and emerging markets, such as the CAE 5000 Series FFS and CAE True TM Environment for more realistic air traffic control environment simulation. Expected long-term growth in air travel While passenger traffic growth is slowing from the strong growth in calendar year 2007, we anticipate that passenger traffic will grow in the long-term. Currently, air transport is in a highly dynamic period with challenges such as a slowing world economy and volatile oil prices. This has led to slowing traffic growth in some markets. However, over the past 20 years, air travel grew at an average of 4.8% and we expect that over the next 20 years both passenger and cargo travel will meet or slightly exceed this growth. Possible impediments to the steady growth progression in air travel CAE Second Quarter Report 2009 | 7 Managements Discussion and Analysis include major disruptions like regional political instability, acts of terrorism, pandemics, a sharp and sustained increase in fuel costs, major economic recessions or other major world events. Long-term demand for trained crew members Worldwide demand is expected to increase over the long-term Growth in the civil aviation market has driven the demand for pilots, maintenance technicians and flight attendants worldwide, which has created a shortage of qualified crew members in some markets. The shortage is impacting aging demographics, fewer military pilots transferring to civil airlines, and low enrolment in technical schools. Emerging markets like Southeast Asia and China are experiencing this even more severely because air traffic is growing at a more rapid pace than in developed countries, and the infrastructure available to meet the current and projected demand for crew members is lacking. This creates opportunities for pilot provisioning, our turnkey service that includes recruiting, screening, selection and training. It is also prompting us to seek out partners to develop a global pipeline for developing and supplying pilots to meet market demand. A shortage is also surfacing on the maintenance technician side and has created an opportunity for CAE to accelerate its technical training solutions. This trend is, to a lesser degree, also affecting cabin crew, where we are also exploring new training solutions. New pilot certification process requires simulation-based training Simulation-based pilot certification training will begin taking on an even greater role with the new Multi-crew Pilot License (MPL) certification process developed by the International Civil Aviation Organization (ICAO) and which is expected to be approved for adoption in the near future by individual national regulatory bodies. The MPL process places more emphasis on simulation-based training to develop ab initio students into first officers for modern aircraft. MPL is expected to be widely adopted in emerging markets like China, India and Southeast Asia where there is the greatest requirement for a large supply of qualified pilots in the most efficient and effective manner. MILITARY MARKET Simulation Products/Military (SP/M) Designs, manufactures and supplies advanced military training equipment and software tools for air forces, armies and navies Our SP/M segment is a world leader in the design and production of military flight simulation equipment. We develop simulation equipment, training systems and software tools for a variety of military aircraft, including fast jets, helicopters and maritime patrol and transport aircraft. We have designed the broadest range of military helicopter simulators in the world. Our military simulators provide high-fidelity combat environments that include interactive enemy and friendly forces, as well as weapon and sensor systems. We have delivered simulation products and training systems to the military forces of more than 35 countries, including all of the U.S. services. We have also developed more training systems for the C-130 Hercules aircraft than any other company. Training & Services/Military (TS/M) Supplies turnkey training services, support services, systems maintenance and modelling and simulation solutions Our TS/M segment provides contractor logistics support, maintenance services and simulator training at over 60 sites around the world. It also provides a variety of modelling and simulation-based services. Market trends and outlook While we expect defence budgets around the world to continue to remain stable or perhaps experience modest cuts in a foreseeable future, including in the United States which is the worlds largest defence market, we believe that our share of defence spending will increase for the following reasons: Demand for our type of specialized products and services is growing; High cost of operating live assets for training is leading militaries to employ more simulation; The nature of warfare has changed. Demand for our type of specialized products and services is growing New aircraft platforms One of our strategic priorities is to partner with manufacturers in the military market to strengthen relationships and position ourselves for future opportunities. Original equipment manufacturers are introducing new platforms that will drive worldwide demand for simulators and training. For example, Boeing is developing a new maritime patrol aircraft called the P-8A Poseidon, NH Industries is starting to deliver the NH90 helicopter, EADS CASA is aggressively 8 | CAE Second Quarter Report 2009 Managements Discussion and Analysis marketing the C-295 transport aircraft worldwide, and Sikorsky is offering new models of its H-60 helicopter to armies and navies worldwide, all of which fuel the demand for new simulators and training. Trend towards outsourcing With finite defence budgets and resources, defence forces and governments continue to scrutinize expenditures to find ways to save money and allow active-duty personnel to focus on operational requirements. There has been a growing trend among defence forces to outsource a variety of training services and we expect this trend to continue. Governments are outsourcing training services because they can be delivered more quickly and more cost-effectively. For example, CAE is part of a consortium that has begun offering NH90 training to Germany and other militaries in 2009. Extension and upgrade of existing weapon system platforms Original equipment manufacturers are extending the life of existing weapon system platforms by introducing upgrades or adding new features, which increases the demand for upgrading simulators to meet the new standards. High cost of operating live assets for training is leading militaries to employ more simulation More defence forces and governments are adopting simulation in training programs because it improves realism, significantly lowers costs which has taken on greater prominence in the context of volatile fuel prices, reduces operational demands on aircraft, and lowers risk compared to operating actual weapon system platforms. Using a simulator for training also reduces actual aircraft flying hours and allows training for situations where an actual aircraft and/or its crew and passengers would be at risk. The high operational tempo stemming from ongoing global conflicts has meant that assets are being depreciated faster than originally planned. Unlike the commercial aerospace sector, where simulation-based training is already widely proliferated, there remains significant room for the adoption of simulation within the defence sector. In addition, we are seeing an increased use of simulation throughout the defence systems lifecycle, from concept development and experimentation to training and operations. The nature of warfare has changed Demand for networking The nature of warfare has changed. Allies are cooperating and creating joint and coalition forces, which is driving the demand for joint and networked training and operations. Training devices can be networked to train different crews and allows for networked training across a range of platforms. Growing acceptance of synthetic training for mission rehearsal There is a growing trend among defence forces to use synthetic training to meet more of their training requirements. Synthetic environment software allows defence clients to plan sophisticated missions and carry out full mission rehearsals as a complement to traditional live training or mission preparation. Synthetic training offers militaries a cost-effective way to provide realistic training for a wide variety of scenarios while ensuring they maintain a high state of readiness. For example, over the past year we have delivered MH-47G and MH-60L combat mission simulators to the U.S. Armys 160 th Special Operations Aviation Regiment that feature the CAE-developed Common Database (CDB). The CDB promises to significantly enhance rapid simulation-based mission rehearsal capabilities. 4. FOREIGN EXCHANGE We report all dollar amounts in Canadian dollars. We value assets, liabilities and transactions that are measured in foreign currencies using various exchange rates as required by GAAP. The tables below show the variations of the closing and average exchange rates for our three main operating currencies. CAE Second Quarter Report 2009 | 9 Managements Discussion and Analysis We used the foreign exchange rates below to value our assets, liabilities and backlog in Canadian dollars at the end of each of the following periods: September 30 June 30 Increase March 31 Increase (decrease) (decrease) U.S. dollar (US$ or USD) 4 % 3 % Euro () (7 %) (8 %) British pound (£ or GBP) (7 %) (8 %) We used the average foreign exchange rates below to value our revenues and expenses: September 30 June 30 Increase September 30 Increase (decrease) (decrease) U.S. dollar (US$ or USD) 3 %  Euro () (1 %) 9 % British pound (£ or GBP) (1 %) (7 %) Three areas of our business are affected by changes in foreign exchange rates: Our networks of civil and military training centres Most of our training network revenue and costs are in local currencies. Changes in the value of local currencies relative to the Canadian dollar therefore have an impact on the networks net profitability and net investment. Under GAAP, gains or losses in the net investment in a self-sustaining subsidiary that result from changes in foreign exchange rates are deferred in the foreign currency translation adjustment (accumulated other comprehensive loss), which is part of the shareholders equity section of the balance sheet. Any effect on the fluctuation between currencies on the net profitability has an immediate translation impact on the earnings statement and an impact on year-to-year and quarter-to-quarter comparisons. Our simulation products operations outside of Canada (Germany, U.S., U.K., Australia and India) Most of the revenue and costs in these operations from self-sustaining subsidiaries are generated in their local currency except for some data and equipment bought in different currencies from time to time as well as any work performed by our Canadian manufacturing operations. Changes in the value of the local currency relative to the Canadian dollar therefore have a translation impact on the operations net profitability and net investment when expressed in Canadian dollars. Our simulation products operations in Canada Although the net assets of our Canadian operations are not exposed to changes in the value of foreign currencies (except for receivables and payables in foreign currencies), approximately 85% of our annual revenue generated from Canada is in foreign currencies (mostly the U.S. dollar and euro), while a significant portion of our expenses are in Canadian dollars. We generally hedge the milestone payments in sales contracts denominated in foreign currencies to protect ourselves from some of the foreign exchange exposure. Since less than 100% of our revenues are hedged, it is not possible to completely offset the effects of changing foreign currency values, leaving some residual exposure that can affect the statement of earnings. To reduce the variability of certain U.S. denominated manufacturing costs, we had hedges on foreign currency costs incurred in our manufacturing process that expired at the end of this quarter. In addition, we have a hedge which secures in Canadian dollars the interest cost and principal repayments of a U.S. denominated debt maturing in June 2009. During the second quarter of fiscal 2009, we began to create a portfolio of currency hedging positions intended to mitigate the risk to a portion of future revenues presented by the current high-level volatility of the Canadian dollar versus the U.S. currency. With respect to the remaining expected future revenues, our manufacturing operations in Canada remain exposed to changes in the value of the Canadian dollar. 10 | CAE Second Quarter Report 2009 Managements Discussion and Analysis 5. CONSOLIDATED RESULTS Results of our operations  second quarter of fiscal 2009 Summary of consolidated results (amounts in millions, except per share amounts) Q2-2009 Q1-2009 Q4-2008 Q3-2008 Q2-2008 Revenue $ Earnings before interest and income taxes (EBIT) $ As a % of revenue % Interest expense, net $ Earnings from continuing operations (before taxes) $ Income tax expense $ Earnings from continuing operations $ Results from discontinued operations $ ) Net earnings $ Basic EPS from continuing operations $ Diluted EPS from continuing operations $ Basic and diluted EPS $ Revenue was 4% higher than last quarter and 15% higher year over year Revenue was $14.6 million higher than last quarter mainly because: SP/Ms revenue increased by $37.6 million, or 43%, mainly due to higher activity on recently awarded contracts, including the Australian and Netherlands NH90 programs, the Netherlands C-130 and KDC-10 programs and Singapores Super Puma program; TS/Ms revenue increased by $1.5 million, or 3%, mainly due to an increased demand for training in our helicopter training centre in Benson, U.K. These increases were offset by the decrease in SP/Cs revenue of $22.3 million, or 16%, mainly due to a higher number of orders and revenue recognized during the first quarter on simulators that were being manufactured and near completion for which sales contracts were obtained during the first quarter, as well as the decrease in TS/Cs revenue of $2.2 million, or 2%, mainly due to seasonal fluctuations. Revenue was $52.8 million higher than the same period last year largely because: SP/Ms revenue increased by $28.9 million, or 30%, due to the above-mentioned quarterly comparative reasons; TS/Cs revenue increased by $18.0 million, or 20%, mainly due to the integration into our results of Sabena Flight Academy and Flightscape Inc., two acquired companies, combined with the contribution of additional RSEUs into our network and a better performance of our flight school in Europe; TS/Ms revenue increased by $3.9 million, or 7%, due to the above-mentioned quarterly comparative reasons, as well as an increased level of effort on some of our maintenance services contracts on various German military bases and increased C-130 and Predator services to the U.S. Air Force; SP/Cs revenue increased by $2.0 million, or 2%, mainly due to a higher number of orders since the beginning of fiscal year 2009. Revenue year to date of $798.8 million was $86.6 million, or 12%, higher than the first six months of fiscal 2008. You will find more details in Results by segment . CAE Second Quarter Report 2009 | 11 Managements Discussion and Analysis EBIT 7 was $4.2 million higher than last quarter and $13.4 million higher year over year EBIT for this quarter was $75.5 million, or 18.6% of revenue. Compared to the last quarter, EBIT was up by $4.2 million, or 6%. Increased segment operating income 8 from the SP/M and TS/M segments were partly offset by a decrease in the SP/C and TS/C segments. Year over year, EBIT was up by $13.4 million, or 22%, mainly because of higher segment operating income of $8.2 million for SP/M, $3.5 million for TS/M and $4.5 million for TS/C.
